[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DAMAGES
Defaults against each of the defendants have been previously granted, the Hearing in Damages is presently before this court.
The court finds that the defendants were the owner and/or keepers of a dog on September 9, 1994. That, on that day, the said dog was on the defendants' premises when the plaintiff arrived to deliver a package for the defendant, Carol Pericozzi. That, the dog attacked the plaintiff inflicting severe injury to her right forearm and chest. That as a direct result of the attack by said dog the plaintiff required and received medical attention including ambulance service, hospital services, doctors and nursing care.
Further, that severe scarring occurred on her arm and chest. That she may require future medical attention because of these injuries. That she suffered physical pain and emotional distress. That she lost income from her day care business.
The court further finds that as a result of the above attack by the dog on the plaintiff and the resulting physical and emotional injuries to her, as well as the resulting loss of her business income, the plaintiff suffered damages in the sum of Thirty-Five Thousand Dollars ($35,000.00).
Therefore, judgment is to enter for the plaintiff against both defendants in the sum of Thirty-Five Thousand Dollars ($35,000.00) together with costs. CT Page 7901
JULIUS J. KREMSKI JUDGE REFEREE